Case: 13-31027      Document: 00512774152         Page: 1    Date Filed: 09/18/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 13-31027                       United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
HARRY JACKSON,                                                          September 18, 2014
                                                                           Lyle W. Cayce
              Plaintiff - Appellant                                             Clerk

v.

JANET NAPOLITANO, SECRETARY, DEPARTMENT OF HOMELAND
SECURITY,

              Defendant - Appellee




                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                              USDC No. 3:11-CV-22


Before KING, GRAVES, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       This is an appeal of the district court’s denial of Harry Jackson’s motion
for recusal and grant of summary judgment to the Department of Homeland
Security in an action for wrongful termination on the basis of racial
discrimination and retaliation. This court has considered the appeal on the




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-31027     Document: 00512774152     Page: 2    Date Filed: 09/18/2014



                                  No. 13-31027
basis of the briefs, the record, and oral argument. Having done so, we affirm,
essentially for the reasons stated by the district court.
                                                                     AFFIRMED.




                                        2